             Case: 20-13664   Doc: 57-8       Filed: 12/02/20   Page: 1 of 1



CHECK_DATE                            (All)

Row Labels                            Sum of AMOUNT
BUESING'S PUMP & SUPPLY, INC.                 12,619.61
CORNERSTONE PETROLEUM CORPORATION             12,375.00
COX COMMUNICATIONS INC.                        6,934.10
E. B. ARCHBALD & ASSOCIATES, INC.              8,085.49
EBISU LLC                                     45,000.00
ENERGY FINANCIAL SOLUTIONS LLC                10,000.00
ENERGYLINK HOLDINGS LLC                        6,904.00
FELLERS, SNIDER, BLANKENSHIP,                 87,626.65
FIRST INSURANCE FUNDING CORP.                 24,123.56
GOODWIN PROCTER LLP                           19,069.00
GRANT THORNTON LLP                            39,988.00
GRIZZLY OPERATING, LLC                        12,596.43
GUARDIAN LIFE INSURANCE COMPANY                9,001.80
HARTZOG CONGER CASON & NEVILLE                36,672.58
KIAMICHI ELECTRIC COOPERATIVE, INC            17,681.08
LEO WOODARD                                   33,178.39
MARTINDALE CONSULTANTS, INC.                  82,099.15
MIDTOWN - 1101 BROADWAY LLC                  175,719.52
NEEDHAM & ASSOCIATES, PLLC                     3,892.64
NEEDHAM ENERGY LAND SERVICES, LLC             69,930.35
OENOKE OPERATING LLC                         164,523.88
ORBIT CLEANING LLC                             7,450.00
PABLO ENERGY II, LLC                          22,997.69
SANGUINE GAS EXPLORATION LLC                  31,320.34
UNITEDHEALTHCARE INSURANCE COMPANY           103,161.42
UNUM LIFE INSURANCE CO OF AMERICA              9,591.02
WATERFORD PROPERTIES II, LLC                  22,196.26
WEX BANK                                      16,967.97
XTO ENERGY INC                                17,968.80
Grand Total                                1,109,674.73
